MEMORANDUM **
Glen D. Ferren appeals pro se the district court’s judgment dismissing his amended complaint for failure to comply with Federal Rule of Civil Procedure 8(a). We have jurisdiction under 28 U.S.C. § 1291. We review the dismissal of a complaint under Rule 8(a) for abuse of discretion, Bautista v. Los Angeles County, 216 F.3d 837, 841 (9th Cir.2000), and we vacate and remand.
It is not clear that Ferren cannot state a claim under Title VII of the Civil Rights Act of 1964, 42 U.S.C. § 2000e, and perhaps under other theories. Because the deficiencies in Ferren’s amended complaint may be curable with some guidance from the court, we find that the dismissal with prejudice was an abuse of discretion. See id. at 841-42 (holding that dismissal without leave to amend was an abuse of discretion where deficiencies in complaint alleging employment discrimination were readily curable with some guidance from the court); see also McGuckin v. Smith 974 F.2d 1050, 1055 (9th Cir.1992), overruled on other grounds, WMX Techs., Inc. v. Miller, 104 F.3d 1133, 1136 .(9th Cir.1997) (en banc) (holding that a pro se litigant’s pleadings should be liberaUy construed, and the litigant should be given leave to amend with instructions as to curing the deficiency unless the defects cannot be cured by amendment).
VACATED and REMANDED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.